DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Response to Amendment
2.	Applicant’s amendments filed 11/11/2020 to claims are accepted. In this amendment, claims 1, 3, 10, 13, and 16 have been amended.  In response, the 112 rejection is withdrawn and the 101 rejection to claims 10-20 is withdrawn. The Markush group rejection is withdrawn.
Response to Argument
3.	 Applicant’s arguments filed on 11/11/2020 regarding the prior art have been fully considered but they are moot in view of new ground of rejection as demonstrated more fully below. Specifically, although a new ground of rejection is necessitated by applicant’s amendments, the rejection is maintained that prior art Ziegler discloses the new features as demonstrated more fully below.
	In addition, Applicant argues that Ziegler relates to simultaneous access to memory and in no way relates to collecting hardware performance data let alone identifying events to be sampled in a same period. That is, simultaneous access to memory is not at all the same as sampling events in a single sampling period.
	The Examiner respectfully disagrees. Applicant refers to “collecting hardware performance” that recited in the preamble. The preamble although describes the intended use of collecting data, however, the body of the claim does not depend on the preamble for completeness. Thus the preamble does not give a patentable weight (see MPEP 2111.02). 

Claim Objections
4.	Claim 16 is objected for the following reasons:
In claim 16, “[and]” is improper.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.        

6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation in Claims 1, 10, and 13, “…events to be sampled in a same sampling period rather than being sampled over several sampling periods” is indefinite. It is not clear whether “a same sampling period” and “other several sampling periods” are separate event samplings?  How could one to distinguish “a same sampling period” 
Dependent claims are rejected for the same reason as its respective parent claim. 	 
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. 	Claims 1-5 and 7-8 are rejected under 35 U.S.C. 101 because the claimed Invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are analyzed according to the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
Specifically, representative Claim 1 recites:  with a processor: executing an event parameter determination module to determine: a number of event entanglement parameters, wherein the event entanglement parameters identify events to be sampled in a same sampling period rather than being sampled over several sampling periods; and a number of minimum sampling rate parameters; executing an assignment module to assign a plurality of interleaving groups of programmable counters from a number of programmable counters within a computing device; and executing an interpolation module to interpolate missed samples between a number of captured values of a first event.

	The limitation of Claim 1, the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
   

	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the “bold” above falls into the grouping of subject matter of mathematic relationships/calculations, such as assigning a plurality of interleaving groups of programmable counters, executing interpolating missed sampled. Thus, the step 2A – prong I is Yes.  
	 
The recitation (not in bold) in the above claim 1 are additional limitations “the event entanglement parameters identify events to be sampled in a same sampling period rather than being sampled over several sampling periods; and a number of minimum sampling rate parameters”, adding insignificantly extra-solution activities to the judicial exception. A processor and a computing device are generic computer component (i.e. a processor) to perform generic functions, see MPEP 2106.05(d).  There are no any additional elements, i.e. to describe or to clarify the performance of the hardware or devices. 



Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.

In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is no). Moreover, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above (Step 2B analysis). The claim, thus, is not patent eligible.  
Dependent claims, Claims 2-5 and 7-8 provide additional features/ steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. Thus, the dependent claims are also not eligible. 
Statement of 35 U.S.C § 102 and 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    
Claim Rejections - 35 USC § 103
10. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1-4 and 6-9 are rejected under AIA  35 U.S.C. 103 as being obvious over Ziegler et al (US patent 4,783,736 – of record) hereinafter Ziegler in view of Lane et al (US patent 7,958,342 – ids of record) hereinafter Lane.
	 As per Claim 1, Ziegler discloses a method of collecting hardware performance data comprising, with a processor: executing an event parameter determination module to determine: a number of event entanglement parameters, wherein the event entanglement parameters identify events to be sampled in a same sampling period rather than being sampled over several sampling periods (“high speed processor” computational element (CE) executes causing two events to occur (col 14 lines 22-68, col 12 lines 48-51, col 34 lines 12-20), in Fig 13 shows all/other CEs in complex, col 12 lines 48-58. Also se col 5 line 4 and col 6 lines 50-51);
(abstract lines 1-4, col 6 lines 21-24, col 18 lines 6-13 and 33-39, cache interleaving in cols 46-47); and
executing an interpolation module to interpolate missed samples between a number of captured values of a first event (col 40 lines 34-39, col 41 lines 1-9, col 42 lines 54-59).
Ziegler does not disclose a number of minimum sampling rate parameters. However, Lane teaches a number of minimum sampling rate parameters (abstract – a Nyquist sampling frequency -- As it is known, Nyquist frequency is the minimum sampling rate that satisfied the Nyquist sampling); and executing an interpolation module to interpolate missed samples between a number of captured values of a first event (nearest neighborhood interpolation for missing event PCE, col 5 lines 3-7, 15-19, and 38-51).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ziegler and Lane applying a minimum sampling rate as taught by Lane that would facilitate the performance counter events to be measured by using Nyquist sampling frequency (Lane, abstract). 
As per Claim 2, Ziegler in combination with Lane discloses the method of claim 1, Ziegler further discloses comprising executing a reassignment module to, between samplings performed for the interleaving groups of programmable counters (four interleaved quadrants is used for write-back cache protocol (see col 36 lines 1-39), remove and transfer addresses, col 34 lines 25-35), reconfigure a number of the 
As per Claim 3, Ziegler combination with Lane discloses the method of claim 1, wherein the interpolation is performed in a real-time manner between the execution of each of the assigned interleaving groups of programmable counters (col 27 lines 40-42 and 67 to col 28 line 3, col 41 line 64 to col 42 line 12).  
As per Claim 4, Ziegler combination with Lane discloses the method of claim 1, but Ziergler does not explicitly disclose wherein the interpolation is performed after a run of all of the assigned interleaving groups of programmable counters. However, lane teaches wherein the interpolation is performed after a run of all of the assigned interleaving groups of counters (i.e. the Voronoi-Allebach algorithm has not been previously applied to reconstruct a PCE signals, col 5 lines 20-46).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ziegler and Lane applying interpolation after assignments ran that would facilitate error levels and error reconstructed.  
As per Claim 6, Ziegler combination with Lane discloses the method of claim 1, wherein a number of fixed counters are assigned to execute with the plurality of interleaving groups of programmable counters (fixed address interval known as strides, col 2 lines 5-7, 29-35).  
As per Claim 9, Ziegler combination with Lane discloses the method of claim 1, wherein the interleaving groups of programmable counters define which of the events the programmable counters within each of the groups of programmable counters are to 

12.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Ziergler in view of Lane and Kosche et al (US 2008/0177756 – ids of record) hereinafter Kosche.
With respect to claim 5, Ziergler in combination with Lane discloses the method of claim 1, wherein assigning a plurality of interleaving groups of programmable counters but does not explicitly disclose comprises:42WO 2016/122503 PCT/US2015/013374 receiving data defining a number of events associated with a number of analyzable units from a user; and assigning the plurality of interleaving groups of programmable counters to a number of events based on the received data.  However, Kosche teaches receiving data defining a number of events associated with a number of analyzable units from a user (fig 7 shows profile database 711 receives sampled runtime events from packets 706 in host machine 751 (user), pars 0101-0102); and assigning the plurality of interleaving groups of programmable counters to a number of events based on the received data (fig 8 shows construct indexes profile data structure includes an index into sampled runtime event data structures (pars 0103-0105), i.e. as shown in fig 9, sampled runtime event data structure (pars 0106-0110). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Ziergler, Lane and Kosche so as to determining an instruction to be associated with an in event, e.g. those samples associated with instructions or events that meet user-specified criteria are counted (Kosche, par 0014). 
Allowable Subject Matter
13.	Claims 7-8 and 10-20 are considered novel and non-obvious subject matter with respect to the prior art and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correct the rejections under 35 USC 101 for Claims 7-8 and 112(b) for Claims 7-8 and 10-20.  
Conclusion
14.	 Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the
shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lynda Dinh/
Examiner, AU 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863